Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harold Dwight Wooten appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). Wooten relied on Sentencing Guidelines Amendment 750 for his motion. The district court denied relief because the Amendment did not result in a change to Wooten’s Guidelines range. We have reviewed the record and find no error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the material before this court and argument will not aid the decisional process.

AFFIRMED.